 

Exhibit 10.1

 

AMENDMENT NO. 6 TO SENIOR
SECURED REVOLVING CREDIT AGREEMENT

 

This AMENDMENT NO. 6 (this “Amendment) dated as of February 2, 2015, is made
with respect to the Senior Secured Revolving Credit Agreement, dated as of
August 4, 2011 (as amended by that certain Amendment No. 1 to Senior Secured
Revolving Credit Agreement, dated as of August 31, 2012, Amendment No. 2 to
Senior Secured Revolving Credit Agreement, dated as of December 7, 2012,
Amendment No. 3 to Senior Secured Revolving Credit Agreement, dated as of March
28, 2012, Amendment No. 4 to Senior Secured Revolving Credit Agreement, dated as
of May 1, 2013, Amendment No. 5 to Senior Secured Revolving Credit Agreement,
dated as of June 2, 2014 and as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among MEDLEY
CAPITAL CORPORATION, a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time party to the
Credit Agreement as lenders (the “Lenders”), ING CAPITAL LLC, as administrative
agent for the Lenders under the Credit Agreement (in such capacity, together
with its successors in such capacity, the “Administrative Agent”), and solely
for purposes of Section 2.8, MOF I BDC LLC, a Delaware limited liability
company, MCC INVESTMENT HOLDINGS LLC, a Delaware limited liability company
(“MCCIH”), MCC INVESTMENT HOLDINGS SENDERO LLC, a Delaware limited liability
company (“MCCIHS”), MCC INVESTMENT HOLDINGS RT1 LLC, a Delaware limited
liability company (“MCC RT1”), MCC INVESTMENT HOLDINGS OMNIVERE LLC, a Delaware
limited liability company (“MCC Omnivere”), MCC INVESTMENT HOLDINGS AMVESTAR,
LLC, a Delaware limited liability company (“MCC Amvestar”), MCC INVESTMENT
HOLDINGS AAR, LLC, a Delaware limited liability company (together with MOF I,
MCCIH, MCCIHS, MCC RT1, MCC Omnivere and MCC Amvestar, the “Subsidiary
Guarantors”, and together with the Borrower, the “Obligors”). Capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement (as amended hereby).

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower; and

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and the Lenders signatory
hereto and the Administrative Agent have agreed to do so on the terms and
subject to the conditions contained in this Amendment.

 

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

 

 

 

SECTION I AMENDMENT TO CREDIT AGREEMENT

 

Effective as of the Effective Date (as defined below), and subject to the terms
and conditions set forth below, the Credit Agreement is hereby amended as
follows:

 

(a)  Section 6.05(c) of the Credit Agreement is hereby amended by deleting the
word “and” directly following the semicolon therein;

 

(b)  Section 6.05(d) of the Credit Agreement is hereby amended by deleting the
period at the end of such section, replacing it with a semicolon and adding the
word “and” directly following the semicolon; and

 

(c)  Section 6.05 of the Credit Agreement is hereby amended by adding the
following Section 6.05(e) thereto:

 

“(e) the Borrower may make Restricted Payments during the Availability Period to
repurchase or redeem Equity Interests of the Borrower up to an aggregate amount
equal to $30,000,000 during such period, so long as on the date of such
Restricted Payment and after giving effect thereto:

 

(1)         no Default shall have occurred and be continuing;

 

(2)         prior to and immediately after giving effect to such Restricted
Payment, the Covered Debt Amount does not exceed 85% of the Borrowing Base; and

 

(3)         prior to and immediately after giving effect to such Restricted
Payment, the Borrower is in pro forma compliance with each of the covenants set
forth in Sections 6.07(a), (b), (d) and (e).

 

SECTION II MISCELLANEOUS

 

2.1.         Conditions to Effectiveness of Amendment. This Amendment shall
become effective as of the date (the “Effective Date”) on which the Borrower and
each Subsidiary Guarantor party hereto have satisfied each of the following
conditions precedent (unless a condition shall have been waived in accordance
with Section 9.02 of the Credit Agreement):

 

(a)  Documents. The Administrative Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Administrative Agent (and to the extent specified below to each Lender) in form
and substance:

 

(1)  Executed Counterparts. From each of the Lenders, the Administrative Agent
and the Obligors, either (1) a counterpart of this Amendment signed on behalf of
such party or (2) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission or electronic mail of a signed
signature page to this Amendment) that such party has signed a counterpart of
this Amendment.

 

 

 

 

(2)  Term Loan Amendment No. 6. The Amendment No. 6, dated as of the date
hereof, with respect to the Senior Secured Term Loan Credit Agreement, dated as
of August 31, 2012 (as amended by Amendment No. 1 dated as of December 7, 2012,
Amendment No. 2 dated as of January 23, 2013, Amendment No. 3 dated as of March
28, 2012, Amendment No. 4 dated as of May 1, 2013, Amendment No. 5 dated as of
June 2, 2014 and as further amended, restated, supplemented or otherwise
modified from time to time, the “Term Loan Credit Agreement”), among the
Borrower, the Subsidiary Guarantors, the lenders party thereto and ING, as
administrative agent for the lenders under the Term Loan Credit Agreement, duly
executed and delivered by each of the parties thereto.

 

(3)  Officer’s Certificate. A certificate, dated the Effective Date and signed
by a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in Sections  2.1(b) and (c) of this Amendment.

 

(b)  Default. No Default or Event of Default shall have occurred and be
continuing under the Credit Agreement, nor any default or event of default that
permits acceleration of any Material Indebtedness, immediately before and after
giving effect to the Amendment, any incurrence of Indebtedness under the Credit
Agreement and the use of the proceeds thereof on a pro forma basis.

 

(c)   Financial Covenants. The Borrower is in pro forma compliance with each of
the covenants set forth in Sections 6.07(a), (b), (d) and (e) of the Credit
Agreement (as amended hereby) at the time of the Effective Date.

 

(d)   Other Documents. The Administrative Agent shall have received such other
documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request in form and substance satisfactory
to the Administrative Agent.

 

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Amendment
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

 

2.2.         Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, the Borrower represents and warrants to the
Administrative Agent and each of the Lenders that, as of the Effective Date and
after giving effect to this Amendment:

 

(a)   This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantors, and constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantors enforceable in
accordance with its terms. The Credit Agreement, as amended by the Amendment,
constitutes the legal, valid and binding obligation of the Borrower enforceable
in accordance with its respective terms.

 

(b)   The representations and warranties set forth in Article 3 of the Credit
Agreement as amended by this Amendment and the representations and warranties in
each other Loan Document are true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct is all respects) on and as of
the Effective Date or as to any such representations and warranties that refer
to a specific date, as of such specific date, with the same effect as though
made on and as of the Effective Date.

 

 

 

 

(c)   No Default or Event of Default has occurred or is continuing under the
Credit Agreement.

 

2.3.         Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

2.4.         Payment of Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, including,
without limitation, the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent, (but excluding, for the avoidance of doubt,
the allocated costs of internal counsel).

 

2.5.         GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

2.6.         Incorporation of Certain Provisions. The provisions of Sections
9.01, 9.07, 9.09, 9.10 and 9.12 of the Credit Agreement are hereby incorporated
by reference with respect to Section I.

 

2.7.         Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent, the Borrower or the Subsidiary
Guarantors under the Credit Agreement or any other Loan Document, and, except as
expressly set forth herein, shall not alter, modify, amend or in any way affect
any of the other terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Person to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions
amended herein of the Credit Agreement. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Amendment and each
reference in any other Loan Document shall mean the Credit Agreement as amended
hereby. This Amendment shall constitute a Loan Document.

 

2.8.         Consent and Affirmation. Without limiting the generality of the
foregoing, by its execution hereof, each of the Borrower and the Subsidiary
Guarantors hereby to the extent applicable as of the Effective Date (i) consents
to this Amendment and the transactions contemplated, (ii) agrees that the
Guarantee and Security Agreement and each of the other Security Documents is in
full force and effect, (iii) confirms its guarantee (solely in the case of
Subsidiary Guarantors) and affirms its obligations under the Guarantee and
Security Agreement and confirms its grant of a security interest in its assets
as Collateral for the Secured Obligations (as defined in the Guarantee and
Security Agreement), and (iv) acknowledges and affirms that such guarantee
and/or grant is in full force and effect in respect of, and to secure, the
Secured Obligations (as defined in the Guarantee and Security Agreement).

 

[Signature pages follow]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

  MEDLEY CAPITAL CORPORATION, as Borrower       By:     Name:   Title:

 

 

 

 

  MOF I BDC LLC, as Subsidiary Guarantor       By:     Name:   Title:

 

 

 

 

  MCC INVESTMENT HOLDINGS LLC, as Subsidiary Guarantor         By:     Name:  
Title:

 

 

 

 

  MCC INVESTMENT HOLDINGS SENDERO LLC, as Subsidiary Guarantor         By:    
Name:   Title:

 

 

 

 

  MCC INVESTMENT HOLDINGS RT1 LLC, as Subsidiary Guarantor         By:     Name:
  Title:

 

 

 

 

  MCC INVESTMENT HOLDINGS OMNIVERE LLC, as Subsidiary Guarantor         By:    
Name:   Title:

 

 

 

 

  MCC INVESTMENT HOLDINGS AMVESTAR, LLC, as Subsidiary Guarantor         By:    
Name:   Title:

 

 

 

 

  MCC INVESTMENT HOLDINGS AAR, LLC, as Subsidiary Guarantor         By:    
Name:   Title:

 

 

 

 

  ING CAPITAL LLC, as Administrative Agent and a Lender         By:     Name:  
Title:         By:     Name:   Title:

 

 

 

 

  BARCLAYS BANK PLC, as a Lender         By:         Name:       Title:

 

 

 

 

  CREDIT SUISSE AG, Cayman Islands Branch, as a Lender         By:         Name:
      Title:         By:         Name:       Title:

 

 

 

 

  ONEWEST BANK, FSB, as a Lender         By:         Name:       Title:

 

 

 

 

  Goldman Sachs Bank USA, as a Lender         By:         Name:       Title:

 

 

 

 

  KEY EQUIPMENT FINANCE, INC., a division of Keybank National Association, as a
Lender,         By:         Name:       Title:

 

 

 

 

  SIGNATURE BANK, as a Lender,         By:         Name:       Title:

 

 

 

 

  WESTERN ALLIANCE BANK, as a Lender,         By:         Name:       Title:

 

 

 

 

  CITY NATIONAL BANK, as a Lender,         By:         Name:       Title:

 

 

 

 

  CIT FINANCE LLC, as a Lender,         By:         Name:       Title:

 

 

 

 

  JPMORGAN CHASE BANK, N.A., as a Lender,         By:         Name:       Title:

 

 

 

 

  STATE STREET BANK AND TRUST COMPANY, as a Lender,         By:         Name:  
    Title:

 

 

 

 

  BANKUNITED, n.A., as a New Lender,         By:         Name:       Title:

 

 

 

 

  CUSTOMERS BANK, as a New Lender,         By:         Name:       Title:

 

 

 

 

  EVERBANK COMMERCIAL FINANCE, as a New Lender,         By:         Name:      
Title:

 

 

